Citation Nr: 1012902	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-31 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the Veteran has basic eligibility for entitlement to 
non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Army from September 1971 to October 1971, for which he 
received an honorable discharge.  The Veteran also served on 
active duty from June 1972 to May 1973, for which he was 
discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 determination from a Department 
of Veterans Affairs (VA) Regional Office (RO), which held 
that the Veteran was not entitled to non-service-connected 
pension benefits because he does not have the requisite 
length of service.  

On his October 2006 substantive appeal, the Veteran 
indicated that he wanted a Board hearing at his local RO.  
The Veteran was scheduled for a Travel Board hearing in 
February 2010 and notice of the scheduled hearing was sent 
to his address of record.  However, the Veteran did not 
report to the scheduled hearing and he has not identified 
good cause as to why the hearing should be rescheduled.  The 
Board, then, finds that all due process has been satisfied 
with respect to the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  The Veteran served on active duty from September 22, 
1971 to October 19, 1971, for which he received an honorable 
discharge.  

2.  The Veteran served on active duty from June 26, 1972 to 
May 9, 1973, for which he received a discharge under other 
than honorable conditions.  

3.  In March 1978, a VA Administrative Decision was issued 
which determined that the Veteran was discharged under 
dishonorable conditions for his second period of service.  
The decision noted that the Veteran's initial discharge 
under other than honorable conditions was issued because of 
willful and persistent misconduct, including fraudulently 
re-enlisting into the military and being absent without 
official leave (AWOL) for 259 days.  This decision is 
unappealed and final.

5.  The Veteran's October 1971 discharge was not the result 
of a service connected disability.


CONCLUSION OF LAW

The criteria for eligibility for VA non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1501, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because it 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

With regard to the duty to assist the Veteran, the RO has 
obtained service personnel records and treatment records.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Analysis

The law authorizes payment of a pension to a veteran of a 
period of war who has the requisite service and who is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).  

A veteran meets the service requirements if such veteran 
served in the active military, naval, or air service (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from such service for 
a service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war.  38 U.S.C.A. § 1521(j).  

If the former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  

Benefits are not payable where the former service member was 
discharged or released under one of the following 
conditions: (1) as a conscientious objector who refused to 
perform military duty, wear the uniform, or comply with 
lawful order of competent military authorities, (2) by 
reason of the sentence of a general court-martial, (3) 
resignation by an officer for the good of the service, (4) 
as a deserter, (5) as an alien during a period of 
hostilities, where it is affirmatively shown that the former 
service member requested his or her release, or (6) by 
reason of a discharge under other than honorable conditions 
issued as a result of an absence without official leave 
(AWOL) for a continuous period of at least 180 days.  This 
bar does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  See 38 C.F.R. 
§ 3.12 (c).  A discharge or release from service under one 
of these conditions is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
committing the offense causing such discharge or release or 
unless otherwise specifically provided.  38 C.F.R. 
§ 3.12(b).  

A discharge or release because of one of the following 
offenses is considered to have been issued under 
dishonorable conditions: (1) acceptance of an undesirable 
discharge to escape trial by general court-martial, (2) 
mutiny or spying, (3) an offense involving moral turpitude, 
including generally, conviction of a felony, or (4) willful 
and persistent misconduct, including a discharge under other 
than honorable conditions, if it is determined that it was 
issued because of willful and persistent misconduct.  
38 C.F.R. § 3.12 (d).  

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  In August 
2005, the Veteran filed a claim for entitlement to VA 
pension benefits.  In support of his claim, the Veteran has 
submitted medical evidence showing he currently suffers from 
disabilities involving his right wrist, elbow, and shoulder, 
which he has asserted prevents him from working.  The 
Veteran has also asserted that the military knew about his 
medical fitness before he enlisted and, at discharge, he had 
service-connected disabilities that justified a discharge 
for medical disability.  

Review of the record shows the Veteran had two periods of 
active service during the Vietnam War era.  See 38 C.F.R. 
§ 3.2(f).  The service department has verified that the 
Veteran served on active duty from September 22, 1971 to 
October 19, 1971, for which he received an honorable 
discharge, and from June 26, 1972 to May 9, 1973, for which 
he received an other than honorable discharge.  See VA Form 
70-3101, dated June 1988.  

With respect to the Veteran's second period of active 
service, the evidentiary record contains a VA Administrative 
Decision, dated March 1978, which establishes that the 
Veteran was discharged under dishonorable conditions.  
Specifically, the Administrative Decision noted that the 
Veteran fraudulently re-enlisted after being discharged from 
his first period of service for not meeting medical fitness 
standards and that he was absent without leave (AWOL) for a 
total of 259 days.  The decision also noted that the Veteran 
requested a discharge "for the good of the service," as he 
stated that the Army was not the place for him and that he 
did not like taking orders from anyone.  In finding that the 
Veteran was discharged under dishonorable conditions, the 
decision noted that VA regulations state that a discharge 
under other than honorable conditions issued because of 
willful and persistent misconduct shall be considered as 
having been issued under dishonorable conditions.  In this 
regard, the decision noted that, though the Veteran had a 
medical fitness problem, there was no indication that he was 
mentally defective, deranged, or abnormal at the time of 
misconduct.  

With respect to the Veteran's second period of service, VA 
has determined that the Veteran was discharged under 
dishonorable conditions, given that he was initially 
discharged under other than honorable conditions because of 
willful and persistent misconduct specifically reported as 
fraudulently re-enlisting into service and being AWOL for 
259 days.  See VA Form 70-3101, dated June 1988.  The 
Veteran has not submitted evidence of compelling 
circumstances which warranted the prolonged unauthorized 
absence; nor is there any indication that the Veteran was 
insane at the time of re-enlistment or while AWOL.  See 
38 C.F.R. § 3.12(b), (c)(6).  The Veteran has not, in fact, 
disputed the character of his May 1973 discharge.  
Therefore, the Board finds the Veteran was discharged under 
dishonorable conditions from his second period of service, 
which precludes him from receiving non-service-connected 
pension benefits based all or in part on that period of 
service.  See 38 C.F.R. § 3.12(a), (d).  As the Veteran's 
remaining, "good" period of service was for less than 30 
days, the Veteran is barred, as a matter of law, for 
qualifying for any benefit requiring 90 days or more of 
service.

The Veteran argues that he need not meet the 90 day service 
requirement because he was discharged I n October 1971 for a 
disability which should be service connected.  A review of 
the record reveals that while the Veteran was discharged for 
medical reasons, the cause was not a disability which can be 
service connected.  The Veteran was diagnosed with post-
polio atrophy and left leg shortening within days of 
reporting for basic training.  Although these conditions 
were not noted on his entry physical, they are of such 
character that it is universally medically recognized that 
they must have preexisted service.  38 C.F.R. § 3.303(c).  
Moreover, there is no evidence that such were aggravated by 
service; the left leg did not grow shorter, and the muscles 
did not further atrophy, although the strain of training did 
expose the extent of the disabilities.  Aggravation is not 
presumed in the absence of a showing of actual worsening of 
disability.  38 C.F.R. § 3.306.

There is therefore no basis upon which the medical reasons 
for the Veteran's October 1971 discharge may be service 
connected.  The disabilities pre-existed service, and were 
not aggravated therein.  The Veteran is not excused from the 
requirement that he have served 90 days or more during a 
period of war.

Based on the foregoing, the Board finds that the Veteran did 
not have 90 days of active duty service during a period of 
war and, thus, he is not eligible for non-service-connected 
pension.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.12(a).  As 
the law is dispositive in this case, the claim must be 
denied for the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  





ORDER

Basic eligibility for non-service-connected pension benefits 
is denied.  




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


